          Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 1 of 10
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 8/18/2020


 SYLVIA WRIGHT,

                             Plaintiff,
                                                                No. 18-cv-1968 (RA)
                        v.
                                                            MEMORANDUM OPINION
                                                                AND ORDER
 NEW YORK TRANSIT AUTHORITY and
 JOHN FOLK,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Sylvia Wright brought this employment discrimination and retaliation action

against her employer, the New York City Transit Authority (“NYCTA”), alleging violations of

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the New York State Human

Rights Law, N.Y. Exec. Law. § 290 et seq., and the New York City Human Rights Law, N.Y. City

Admin. Code § 8-101 et seq. Now before the Court is her former attorney, Michael Diederich,

Jr.’s, motion for authorization of payment of a $30,000 charging lien pursuant to New York

Judiciary Law § 475. For the reasons that follow, Diederich’s motion is granted.

                                          BACKGROUND

       Wright initiated this action, pro se, against NYCTA on March 5, 2018, alleging that she

was unlawfully groped by a male coworker. See Dkt. 2 (“Compl.”) at 5. In April 2018, NYCTA

charged Wright with disciplinary infractions in connection with a purported threat she

subsequently made to that coworker. See Dkt. 49 (“Wright Decl.”) ¶ 6. In April or May 2018,

NYCTA terminated her employment. See id. ¶¶ 2, 6; Dkt. 48 (“Wright Opp.”) at 2. Shortly

thereafter, she and Diederich entered into a retainer agreement for representation in this action, as
           Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 2 of 10




well as in an arbitration challenging NYCTA’s disciplinary charges. See Wright Decl. ¶¶ 7, 10;

Wright Opp. at 2-3; Dkt. 43-1 (“Diederich Decl.”) ¶¶ D-G. After an arbitrator ruled against Wright

in relation to her challenge to the disciplinary charges in May 2018, Diederich filed a state court

action on Wright’s behalf, claiming that the arbitrator’s disciplinary decision was arbitrary. See

Wright Decl. ¶¶ 11-12. Following a state court ruling in Wright’s favor, Diederich sought a

preliminary injunction in this Court to reinstate Wright’s employment with NYCTA.              See

Diederich Decl. ¶ J; Dkt. 23.

         Throughout these actions, Diederich and Wright negotiated various agreements regarding

payment of Diederich’s legal fees, which at times were billed between $200 and $400, and/or at a

percentage of Wright’s prospective recovery. See Dkt. 43-2 (“Retainers”); Dkt. 43-3 (“Email

Correspondence”); Wright Decl. ¶¶ 8, 10, 12, 16; Diederich Decl. ¶¶ A, E-G, M. Because Wright

allegedly owed Diederich nearly $18,000 in outstanding legal fees as of December 12, 2018, see

Email Correspondence at 10, they agreed to a modified retainer agreement in which Diederich

would receive (1) “the greater of one-third of the recovery or [his hours] expended to date in

[Wright’s] case at [the] ordinary hourly rate ($400)” and (2) contingent upon reinstatement of

Wright’s employment, 5 percent of her gross NYCTA earnings for a period of four years, id. at

10-11.

         In December 2018, the Court referred Wright and NYCTA to the Southern District of New

York’s Alternative Dispute Resolution Program. Dkt. 17. Following mediation and a conference

with the Court in January 2019, NYCTA agreed to (1) reinstate Wright and pay her at her former

salary of $80,000 annually, (2) pay her $7,000 in accrued vacation pay, and (3) pay her $30,000

in additional damages. See Wright Decl. ¶ 30. Over the subsequent two months, Wright and

Diederich continued to negotiate attorney’s fees. See Wright Opp. at 5; Diederich Decl. ¶¶ R-T.



                                                2
          Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 3 of 10




Diederich contends that he and Wright orally agreed that the $30,000 NYCTA payment “would

be paid directly” to Diederich but that he would not receive 5% of Wright’s future earnings. See

Diederich Decl. ¶ T. Wright, by contrast, contends that she was “unwilling to agree” to Diederich’s

proposal that the $30,000 NYCTA payment would go directly to him. Wright Decl. ¶ 27. In any

event, the alleged oral agreement did not settle the dispute. On March 26, 2019, Diederich moved

to reopen this case, requested a conference to discuss the ongoing fee dispute, and sought the

Court’s permission to withdraw as counsel in the event that Wright failed to cooperate with the

payment of fees. See Dkt. 39.

       The Court held a conference on April 12, 2019, during which Wright discharged Diederich

as her attorney, entered into the settlement with NYCTA pro se, and agreed to the previously

agreed upon settlement terms of reinstatement and a collective $37,000 in damages, including

$7,000 in accrued vacation pay and $30,000 in other damages. See Wright Opp. at 6.

       On April 17, 2019, Diederich filed a motion pursuant to N.Y. Jud. Law § 475 seeking

enforcement of a charging lien in the sum of $30,000 and an order directing NYCTA to pay “any

proceeds otherwise due” to Wright directly to Diederich. See Dkt. 43. In a declaration filed in

support of his motion, Diederich asserts that the value of his professional time devoted to Wright’s

case was over $40,000 and “thus significantly exceeds the settlement payout ($30,000) created as

a result of [his] professional efforts.” Diederich Decl. ¶ B; see also Dkt. 43-4 (“Time and Expense

Itemization”) (providing that Wright owed Diederich $43,152). On May 22, 2019, Wright filed

an opposition to Diederich’s motion with the assistance of the New York Legal Assistance Group

Legal Clinic for Pro Se Litigants in the SDNY, see Dkts. 48-49, and one week later Diederich filed

his reply, see Dkts. 50-51.




                                                 3
          Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 4 of 10




       On July 10, 2019, NYCTA, Wright, and Diederich agreed to a stipulation that was signed

and ordered by the Court. See Dkt. 57. The stipulation provided that Diederich would waive his

pending charging lien with respect to the $7,000 cash value of Wright’s accrued vacation time,

thus authorizing NYCTA to pay it directly to Wright. See id. Yet the matter of Diederich’s

attorney’s fees remained unsettled.

       On October 18, 2019, Diederich filed a letter informing the Court that on the previous day,

he and Wright took part in an arbitration regarding their fee dispute at the Rockland County Bar

Association under state court supervision. See Dkt. 58. The three-arbitrator panel concluded on

October 24, 2019 that Diederich was entitled to a $54,552 award for his services. See Dkt. 59 at

3. Thereafter, Wright moved to set aside the arbitration award in state court. See Dkt. 60, Ex. 2

(Wright v. Diederich, No. 8871/19, (N.Y. Sup. Ct. Orange Cty. Feb. 5, 2020)). On February 5,

2020, the New York State Supreme Court in Orange County declined to set aside the award,

holding that Wright did not meet the “‘heavy burden’ of proving by ‘clear and convincing

evidence’ that impropriety by the arbitrator prejudiced [her] rights or impaired the integrity of the

arbitration process . . . [in fact, she] did not present, or even describe, the written evidence she

claim[ed] was not considered by the arbitration panel.” Id. at 4 (quoting Verille v. Jeanette, 163

A.D.3d 830 (2nd Dept. 2018).

       On May 8, 2020, Diederich notified the Court that Wright had filed for Chapter 7 personal

bankruptcy. See Dkt. 61. After the bankruptcy trustee conducted a meeting of creditors, he

emailed Wright that he would be not be pursuing or deeming the $30,000 settlement as an asset of

Wright’s bankruptcy estate, meaning that it would not be used as proceeds for creditors to claim.

Id. No other person or entity has since pursued the $30,000 settlement. See id. at 1-2. On June 1,

2020, Diederich notified the Court that Wright had been discharged in bankruptcy with the $30,000



                                                 4
           Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 5 of 10




settlement unclaimed. See Dkt. 62. Accordingly, there has been no claim to the settlement funds

other than Diederich’s charging lien. One month later, Diederich filed an additional letter

reiterating that this Court is within its power to authorize payment of the charging lien and that no

one other than him is claiming the $30,000 settlement funds. See Dkt. 63.

        Diederich filed certificates of service attesting to service on Wright of each of his letters to

the Court regarding the fee arbitration and the bankruptcy petition. See Dkts. 58-63. Wright has

not filed responses to any of Diederich’s letters.

                                                 DISCUSSION

        “[I]t is well established that a court ‘may, in its discretion, exercise ancillary jurisdiction

to hear fee disputes and lien claims between litigants and their attorneys.’” Purchase Partners,

LLC v. Carver Fed. Sav. Bank, No. 09 Civ. 9687 (JMF), 2014 WL 462823, at *1 (S.D.N.Y. Feb.

5, 2014) (quoting Marrero v. Christiano, 575 F. Supp. 837, 839 (S.D.N.Y. 1983)). Money charged

for work performed outside of a federal case may be incorporated into a charging lien as an

exercise of the district court’s supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a). See

Sellick v. Consol. Edison Co. of N.Y., Inc., No. 15-cv-9082 (RJS), 2017 WL 1133443, at *2 n.2

(S.D.N.Y. Mar. 23, 2017). “[T]he lien created by [N.Y. Jud. Law §] 475 . . . is enforceable in

federal courts in accordance with its interpretation by New York courts,” Chesley v. Union

Carbide Corp., 927 F.2d 60, 67 (2d Cir. 1991) (internal citations omitted), and federal courts

should only decline supplemental jurisdiction in exceptional circumstances, such as those

enumerated in 28 U.S.C. § 1367(c). 1 See Itar-Tass Russian News Agency v. Russian Kurier, Inc.,




1
  “The district courts may decline to exercise supplemental jurisdiction over a claim . . . if—(1) the claim raises a
novel or complex issue of State law; (2) the claim substantially predominates over the claim or claims over which the
district court has original jurisdiction, (3) the district court has dismissed all claims over which it has original
jurisdiction, or (4) in exceptional circumstances, there are other compelling reasons for declining jurisdiction.” 28
U.S.C. § 1367(c).

                                                         5
          Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 6 of 10




140 F.3d 442, 448 (2d Cir. 1998). None of the circumstances enumerated in 28 U.S.C. § 1367(c)

apply in the instant case. Moreover, Wright does “not dispute that this court has the authority to

fix and enforce a charging lien.” Wright Opp. at 6. The Court will thus exercise supplemental

jurisdiction pursuant to 28 U.S.C. § 1367(a) to determine whether to authorize payment of the

charging lien.

I.     Entitlement to a Charging Lien

N.Y. Jud. Law § 475 provides, in pertinent part:

       From the commencement of an action, special or other proceeding in any court or
       before any state, municipal or federal department . . . the attorney who appears for
       a party has a lien upon his or her client’s cause of action . . . which attaches to a . .
       . settlement [] in his or her client’s favor, and the proceeds thereof in whatever
       hands they may come; and the lien cannot be affected by any settlement between
       the parties before or after judgment, final order or determination. The court upon
       the petition of the client or attorney may determine and enforce the lien.

N.Y. Jud. Law § 475; see also Fontana v. Republic of Arg., 962 F.3d 667, 673-74 (2d Cir. 2020).

       A charging lien “does not merely give an attorney an enforceable right against the property

of another, it gives the attorney an equitable ownership interest in the client’s cause of action” and

gives the attorney “a vested property right created by law.” LMWT Realty Corp. v. Davis Agency,

649 N.E.2d 1183, 1186 (N.Y. 1995) (internal citation omitted). The Second Circuit explained the

rationale behind charging liens as follows:

       New York’s statutory charging lien, see N.Y. Judiciary Law § 475 (McKinney
       1983), is a device to protect counsel against “the knavery of his client,” whereby
       through his effort, the attorney acquires an interest in the client’s cause of action. In
       re City of New York, 157 N.E.2d 587, 590 (N.Y. 1959) (internal citations omitted).
       The lien is predicated on the idea that the attorney has by his skill and effort
       obtained the judgment, and hence “should have a lien thereon for his compensation,
       in analogy to the lien which a mechanic has upon any article which he
       manufactures. Williams v. Ingersoll, 89 N.Y. 508, 517 (1882).

Butler, Fitzgerald & Potter v. Sequa Corp., 250 F.3d 171, 177 (2d Cir. 2001).




                                                   6
          Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 7 of 10




       The threshold question for determining entitlement to a charging lien is whether the

discharge of an attorney invalidates the attorney’s right to funds. “Under New York law, an

attorney who is discharged is statutorily entitled to a charging lien on any monetary recoveries

obtained by the former client in the proceedings in which the attorney had rendered legal services.”

Melnick v. Press, No. 06-CV-6686 (JFB) (ARL), 2009 WL 2824586, at *2 (E.D.N.Y. Aug. 28,

2009) (citing N.Y. Jud. Law § 475). The charging lien is enforceable “as long as the attorney . . .

is not discharged for ‘good cause.’” Pettiford v. City of Yonkers, 14 Civ. 6271 (JCM), 2020 WL

1331918, at *3 (S.D.N.Y. Mar. 20, 2020) (quoting Stair v. Calhoun, 722 F. Supp. 2d 258, 267

(E.D.N.Y. 2010)). “‘Courts typically find a discharge ‘for cause’ where there has been a

significant breach of legal duty.’” Antonmarchi v. Consol. Edison Co. of New York, 678 F. Supp.

2d. 235, 241 (S.D.N.Y. 2010) (internal citations omitted). A discharge due to a fee dispute does

not constitute a discharge for cause or a significant breach of legal duty that would invalidate a

charging lien. See Pettiford, 2020 WL 1331918, at *1, *3 (authorizing a charging lien after the

plaintiff “failed to make payments under the Retainer Agreement” and holding that the attorney

“was not discharged for cause”); see also Stair, 722 F. Supp. 2d at 268 (“[N]on-payment of legal

fees is a valid basis for granting a motion to withdraw . . . [especially when the plaintiff] has

deliberately disregarded his financial obligations to [his attorney]”); McDermott v. Great Am. All.

Ins. Co., No. 5:02-CV-0607 (NAM/DEP), 2006 WL 2038452, at *3 (N.D.N.Y. Jul. 18, 2006)

(“[T]he termination of the relationship between the plaintiff and his counsel appears to stem from

irreconcilable differences relating to the fee dispute, rather than anything that would rise to a level

sufficient to sustain a finding of legal cause for termination.”).

       Here, Wright discharged Diederich as counsel following their protracted disagreement over

attorney’s fees. See Dkt. 39; Wright Decl. ¶¶ 29-30. She has never alleged that he breached a



                                                  7
          Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 8 of 10




legal duty. Accordingly, Wright did not discharge Diederich “for cause,” and the discharge does

not invalidate Diederich’s charging lien. See Antonmarchi, 678 F. Supp. 2d. at 241.

       Further, Wright’s bankruptcy does not preclude Diederich from asserting his charging lien.

“The fact that bankruptcy may have intervened between the time when the attorney commenced

the action and when the assets were received in satisfaction of the cause of action is not significant

because the charging lien relates back to the initiation of the action[].” In re Stylianou, No. 01-

16121 (AJG), 2009 WL 2930143, at *103 (Bankr. S.D.N.Y. Aug. 21, 2009) (quoting In re A.

Tarricone, Inc., 76 B.R. 53, 56 (Bankr. S.D.N.Y. 1987)); see also In re 9 Stevens Cafe, 161 B.R.

96, 97-98 (Bankr. S.D.N.Y. 1993). In fact, a charging lien “takes effect from the time the services

were commenced, and a trustee in a subsequent bankruptcy case involving the client takes the

property or fund for the estate subject to such lien.” In re 9 Stevens Cafe, 161 B.R. at 98 (holding

that because the attorney provided representation in state court litigation that rendered a

$45,000.00 settlement, “the legal services which [he] performed entitle him to claim a charging

lien against the estate to the extent of the settlement fund which he produced”). Wright’s Chapter

7 bankruptcy proceeding thus does not extinguish Diederich’s lien “because the charging lien

relates back to the initiation of the action[],”—here, Diedrich’s initial representation of Wright in

the disciplinary proceeding beginning in April of 2018. In re Stylianou, 2009 WL 2930143, at

*103; see also Dkt. 44 at 4. Moreover, no other creditors have claimed the settlement funds and

the trustee did not proceed as if the funds were an asset of the bankruptcy estate. See Dkts. 61-63.

       In sum, authorizing Diederich’s charging lien is within this court’s jurisdiction, comports

with the settlement agreement between the parties, and is unimpeded by the bankruptcy proceeding

or any competing creditor claims.




                                                  8
            Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 9 of 10




II.      Charging Lien Amount

         The Second Circuit has instructed that “[a] charging lien, although originating at common

law, is equitable in nature, and the overriding criterion for determining the amount of a charging

lien is that it be ‘fair.’” Sutton v. N.Y.C. Transit Auth., 462 F.3d 157, 161 (2d Cir. 2006) (internal

citations omitted). “If the amount of the charging lien has been fixed by agreement, as here,

execution is appropriate on the judgment for the amount agreed to by the parties.” Itar–Tass

Russian News Agency, 140 F.3d at 453 (internal citation omitted).

         Because Diederich and Wright purportedly agreed orally to a $30,000 settlement, see

Diederich Decl. ¶ T, Diederich contends that the value of his time spent litigating on Wright’s

behalf is greater than $40,000, Diederich Decl. ¶ B; Dkt. 43-4, and the arbitration panel affirmed

Diederich’s award of $54,552.00, see Dkt. 59 at 3—a significantly higher sum than what Diederich

seeks here—the Court holds that Diederich’s charging lien amount is fair and “equitable in nature,”

Sutton, 462 F.3d at 161. 2 Accordingly, the Court authorizes NYCTA to pay Diederich $30,000.




2
 Even if, as Wright contends, she was “unwilling to agree” to Diederich’s proposal that the $30,000 NYCTA payment
would go directly to him, Wright Decl. ¶ 27, the Court nonetheless finds a $30,000 lien fair and equitable. As described
above, under Diederich and Wright’s written modified retainer agreement dated December 12, 2018, Diederich would
receive (1) “the greater of one-third of the recovery or [his hours] expended to date in [Wright’s] case at [the] ordinary
hourly rate ($400)” and (2) contingent upon reinstatement of Wright’s employment, 5 percent of her gross NYCTA
earnings for a period of four years. Email Correspondence at 10-11. As Wright was reinstated at her prior annual
salary of $80,000 pursuant to the terms of her settlement agreement with NYCTA, see Wright Opp. at 6, 5 percent of
her gross NYCTA earnings for a period of four years is $16,000. The December 12, 2018 agreement states that “[t]he
value of [Diederich’s] time spent to date is almost $20,000, plus expenses,” of which Wright had paid $2,060.
Accordingly, under the terms of the December 12, 2018 written agreement, Diederich would receive approximately
$33,940: the sum of the roughly $20,000 value of Diederich’s time to date and the $16,000 to account for 5 percent
of Wright’s gross earnings for four years, less the $2,060 Wright had already paid. A $30,000 lien is thus less than the
sum that Diederich would have been owed under his and Wright’s prior written agreement.

                                                            9
          Case 1:18-cv-01968-RA Document 64 Filed 08/18/20 Page 10 of 10




                                         CONCLUSION
         For the reasons stated above, Diederich’s request for authorization of the $30,000 payment

of his charging lien, pursuant to N.Y. Jud. Law § 475, is granted.

SO ORDERED.

Dated:      August 18, 2020
            New York, New York


                                                  Ronnie Abrams
                                                  United States District Judge




                                                 10
